Case 5:20-cv-01425-SMH-KDM Document 16 Filed 03/16/21 Page 1 of 1 PageID #: 95




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 GENTRY VINSON                                       CIVIL ACTION NO. 20-1425-P

 VERSUS                                              JUDGE S. MAURICE HICKS, JR.

 CADDO CORRECTIONAL CENTER, ET AL.                   MAGISTRATE JUDGE MCCLUSKY

                                             ORDER

         The Report and Recommendation of the Magistrate Judge having been

 considered, no objections thereto having been filed, and finding that same is supported

 by the law and the record in this matter,

         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Gentry Vinson’s

 conclusory claims of lack of medical care, as well as his claims against Caddo

 Correctional Center, Sheriff Steve Prator, and Director Wright are DISMISSED as

 frivolous and for failing to state claims on which relief may be granted. His claims of

 failure to provide medical care against Nurses Lanell and Brocette remain.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 16th day of March,

 2021.
